Citation Nr: 0813228	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's brother




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  He died in January 2006.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which in part, denied entitlement to service 
connection for the cause of the veteran's death. 

In June 2007, the appellant testified at a videoconference 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record. 

The Board notes that in a March 2006 letter, the appellant 
appeared to make a claim for burial benefits.  This issue has 
not been adjudicated and is referred to the RO for such 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A preliminary review of the veteran's claims file indicates 
that his service medical records have not been associated 
with the claims file, notwithstanding that an August 2005 
rating decision (addressing a different issue) contains a 
reference to such records.

Under such circumstances, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) (West 2002).  Given the absence of the veteran's 
service medical records at the present time and the lack of 
an explanation for this absence to date, additional efforts 
are required to obtain the service medical records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 C.F.R. 
§ 3.159(c)(2).
.  
Moreover, the veteran's cause of death in this case was 
kidney failure, due to colon cancer.  He was simultaneously 
treated at the time of death for his service-connected type 
II diabetes mellitus, and the Board cannot exclude the 
possibility of relevant evidence in the service medical 
records that are being requested in this issuance.  As such, 
the Board finds that a medical opinion based upon a review of 
the veteran's claims file by an appropriate medical 
professional, following the completion of all other requested 
development, would be helpful.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  All necessary efforts to obtain the 
veteran's service medical records must be 
made.  These should include, but are not 
limited to, contacting the service 
department for such records and 
requesting any available copies of his 
service medical records from the 
appellant.  All records and documentation 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file, with a full explanation.  

2.  Then, the veteran's claims file 
should be made available to an 
appropriate medical professional.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the cause of the 
veteran's death, namely kidney failure 
due to colon cancer, was: (1) causally 
related to his active duty service; or 
(2) caused or hastened by one or more of 
his service connected disabilities (as 
listed in the appealed April 2006 rating 
decision, these include coronary artery 
disease associated with diabetes mellitus 
with diabetic retinopathy; diabetes 
mellitus with diabetic retinopathy; 
peripheral neuropathy, right upper 
extremity associated with diabetes 
mellitus with diabetic retinopathy; 
peripheral neuropathy, left upper 
extremity associated with diabetes 
mellitus with diabetic retinopathy; 
peripheral neuropathy, right lower 
extremity associated with diabetes 
mellitus with diabetic retinopathy; 
peripheral neuropathy, left lower 
extremity associated with diabetes 
mellitus with diabetic retinopathy; and 
erectile dysfunction associated with 
diabetes mellitus with diabetic 
neuropathy).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the claim of service 
connection for the cause of the veteran's 
death should be readjudicated.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

